DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 09/22/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/22/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 16, 19-21, and 23.
Applicant’s amendment entered new claims 28-31.
Applicant’s amendment cancelled claims 1-15, 17-18, 22, and 24-27.
Claims 16, 19-21, 23, and 28-31 filed 09/22/2021 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 has been considered by the examiner.

Claim Objections – Withdrawn and New
Claims 20 and 23 are objected to because of the following informalities:
In claims 20 and 23, please change “the dimensions” to read “.  
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 6, filed 09/22/2021, with respect to the objection of claim 13 have been fully considered and are persuasive. The applicant has cancelled the claim. Thus, the objection of claim 13 has been withdrawn. 

Claim Rejections - 35 USC § 112(b) – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21, 23, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "slightly" in claims 19 and 21 is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the range of the degree of deformation required to satisfy the limitation of slightly. For the purpose of examination, any change in size or shape or any magnitude of compression or extension will be interpreted as satisfying the limitation of “slightly deforming.”

Claims 23 and 28 are ultimately dependent from claim 21 and inherit the indefiniteness. 
Response to Arguments
Applicant’s arguments, see page 6, filed 09/22/2021, with respect to the rejection of claim 2 under 35 USC § 112(b) have been fully considered and are persuasive. The applicant has cancelled the claim. Thus, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/22/2021, with respect to the rejections of claims 1, 3-6, 8, 10, 12, 16, 18, and 24-26 under 35 USC § 102(a)(1) have been fully considered and are persuasive. The applicant has cancelled claims 1, 3-6, 8, 10, 12, 18, and 24-26 and amended claim 16 to include limitations not taught or suggested by the prior art relied upon in the previous rejection. Thus, the rejections have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (EP 2116183 B1) in view of Tatara (US 20080319325 A1).
Regarding Claim 16, Vetter teaches a wireless, ear-worn vital-sign measurement device ([0049], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4. This configuration allows the wireless transmission of the sensor signals, for example, between the ear located device 1 and the control device 13) comprising: 
a processor ([0032], signal processing module 14 can be installed to the existing media player or handheld computing device or, alternatively, the processor of the media player or handheld computing device can be used for the sensor signal processing);
an accelerometer ([0053], motion sensor 16) configured for measuring movement of the user wearing the measurement device in three dimensions ([0053], for measuring acceleration along three axes); 
an opto-electric sensor ([0025], emitter 5 and receiver 6 for the PPG sensor);
a housing ([0049], hook 4) for housing the processor ([0049], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4) and the accelerometer ([0050], ear located device 1 possibly also comprises a motion sensor 16 for measuring acceleration along three axes, for example, placed in the hook 4); and 
a resilient ear clamp ([0021], hook 4) for attaching the measuring device to the ear of the user ([0021], hook 4 whose free end part is adapted to hang behind the external ear of a user, as is usual for earphones used with off-the-shelf walkmans, MP players, or ipod, etc);
wherein the processor is configured to: 
activate the one opto-electronic sensor ([0070], the CV ([0015], a first cardiovascular (CV) sensor based on a PPG technique) sensor will be switched on (implied that the controller is switching on) for appropriate short periods of time when performing the reliability analysis and switched off again, unless the latter reliability analysis determines the CV sensor signal to be reliable enough) in order to expose part of a skin tissue of the user to light and measuring ([0064], the reliability analysis involves inspecting the CV sensor signal amplitude. Because the CV sensor in this case is a PPG, the signal is generated by exposing light to the skin and measuring the response), during a predetermined measuring period [0070], appropriate short periods of time), at least one optical response signal associated with the exposed skin tissue, the response signal comprising a plurality of pulses ([0062], PPG signal. One of ordinary skill would understand that a PPG signal produces plurality of pulses), 
wherein the opto-electronic sensor is activated on the basis of first motion information measured by the accelerometer before the opto-electronic sensor was activated ([0071], the switching on and off of the CV sensor can be also controlled by the information provided by the motion sensor); and, 
selecting or rejecting a pulse in the at least one optical response signal based on the basis of one or more morphology characteristics of the pulse ([0062], reliability analysis can be based on the characteristics of [PPG signal] and/ or associated heart rate estimations such as: the signal amplitude, pulse frequency, pulse frequency variations, and/or signal-to-noise ratio); and, 
if one or more pulses are selected, determining one or more vital sign parameters based on the one or more selected pulses ([0065], An estimation of a single robust user's heart rate can be obtained by combining the different heart rate estimations (one estimate being from a PPG sensor) according to their reliability indicators or by selecting the heart rate estimations having the highest reliability indicator).    
However, Vetter does not explicitly disclose the opto-electronic sensor comprising a light emitting device configured to expose part of a skin tissue of a user to light and a light detection device for measuring one or more optical response signals reflected back from the exposed skin tissue; and a housing further comprising a compartment in the form of a protrusion for housing the light emitting device and the light detection device, a top surface of the protrusion being configured as a contact surface for contacting the skin tissue. 
Tatara teaches an ear worn device ([0001], a biologic information detecting apparatus for detecting biologic information from a part of a living body such as auricle of a human body) comprising:
[0155], a light emitting element 61) configured to expose part of a skin tissue of a user to light ([0155]-[0157], light emitting element 61 and the light receiving element 62 in the cuff 56 shown in FIG. 9(B) form a pulse wave detecting system of a reflection type and detect a pulse wave. In a process of detecting a pulse wave, by applying pressure to the tragus 1 by the cuff 56) and a light detection device ([0155], a light receiving element 62) for measuring one or more optical response signals reflected back from the exposed skin tissue ([0155]-[0157], light emitting element 61 and the light receiving element 62 in the cuff 56 shown in FIG. 9(B) form a pulse wave detecting system of a reflection type and detect a pulse wave. In a process of detecting a pulse wave, by applying pressure to the tragus 1 by the cuff 56); 
a resilient ear clamp (In Fig. 9(A), a clamp if formed by the action between the first arm 31 and the second arm 32 and is resilient from the action of the spring 70) for attaching the measuring device to the ear of the user ([0119], spring 70 shown in FIG. 1(A) works so as to shorten the interval between the other end of the first arm 31 and the other end of the second arm 32. For example, the interval between sensors 33 and 34 is widened by pinching one end of the first arm 31 and one end of the second arm 32 to sandwich a living body and the spring 70 is released); and 
a housing ([0156], second arm 32) further comprising a compartment ([0155], a cuff 56) in the form of a protrusion (See Fig. 9(A), cuff protrudes from the second arm 32) for housing the light emitting device and the light detection device ([0155], cuff 56 has therein a light emitting element 61 and a light receiving element 62), a top surface of the protrusion being configured as a contact surface for contacting the skin tissue (See Fig. 9(B), a top surface of the cuff 56 is shown as contacting the tragus 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the opt-electric sensor disclosed by Vetter to include an reflective opto-electric based sensor as taught by Tatara to obtain biologic information of a living body part against which a cuff is pressed (Tatara [0155]). One of ordinary skill in the art would recognize that 
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify hook disclosed by Vetter to be a resilient clamp as taught by Tatara to maintain a tight connection of the sensors to the skin (Tatara [0126]).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Vetter to include a protrusion in the housing for contacting the sensors to the skin as taught by Tatara to obtain biologic information of a living body part against which a cuff is pressed (Tatara [0155]). 

Regarding Claim 29, Vetter further discloses, wherein the morphology characteristics include at least one of pulse length, amplitude ([0062], signal amplitude) and standard deviation.  

Regarding Claim 30, Vetter further discloses wherein determining one or more vital sign parameters comprises: determining an oxygen saturation (SpO2) value in the blood (not required by the “or” operator) and/or a heartbeat rate based on the selected pulses ([0065], An estimation of a single robust user's heart rate can be obtained by…selecting the heart rate estimations having the highest reliability indicator). 

Regarding Claim 31, Vetter further discloses after the measuring period, the processor ([0070], a computer program product configured to be operable on the signal processing device 14 is provided in order to carry out the processing of the acquired signals described above) switching the measurement device to an idle mode ([0067], the CV sensor will be switched on for appropriate short periods of time when performing the reliability analysis and switched off again, unless the latter reliability analysis determines the CV sensor signal to be reliable enough and [0069], the CV sensors can be switched off and the monitoring device is put in a stand-by mode. The monitoring device will be turned on again as soon as the reliability analysis described above determines at least one CV sensor signal to be reliable enough and/or when the motion sensor signal indicates that the user's motion intensity corresponds to at least one of the CV sensor functioning reliably).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (EP 2116183 B1) and Tatara (US 20080319325 A1) as applied to claim 16 above, and in further view of Hidaka (US 20190167123 A1).
Regarding Claim 19, modified Vetter teaches the wireless ear-worn vital-sign measurement device according to claim 16 as described above.
However, modified Vetter does not suggest wherein the contact part is resiliently connected to the housing of the processor so that when the measurement device is attached to the ear using the ear clamp, the clamping action will slightly deform the contact part of the protrusion so that the light emitting device and the light detection device are pressed against a part of a back of the ear of the user.  
Hidaka teaches a wearable sensor ([0002], a biological information measurement system) comprising a housing ([0061], outer case 114) comprising a compartment ([0061], inner case 112) in the form of a protrusion (See Fig. 10, the inner case 112 protrudes from the outer case 114) for housing the light emitting device and the light detection device ([0058], inner case 112 includes an inner case top portion 112a and an inner case bottom portion 112b, and covers the sensor 111 to block outside light and protect the inside of the inner case 112), and a top surface of the protrusion ([0060], inner case top portion 112a) being configured as a contact surface for contacting the skin tissue (See Fig. 11, 112a contacts human body in diagram); 
[0062], elastic members 115a and 115b are located to exert elastic forces between the inner case bottom portion 112b and the outer case bottom portion 114b), so that when the measurement device is attached to the ear using the ear clamp ([0065], After the inner case 112 comes into contact with the head epidermis), the clamping action will slightly deform the contact part of the protrusion ([0065], at least one of the elastic members 115a and 115b is compressed by the pressing force (this compression is a deformation and is being interpreted as satisfying the requirement of “will slightly deform” as described above) from the head epidermis, as a result of which the inner case 112 withdraws into the outer case 114 and [0066], the inner case 112 moves so as to follow the head epidermis from the state illustrated in the upper part of FIG. 12 to the state illustrated in the lower part of FIG. 12) so that the light emitting-3-U.S. Application No.: 16/337,084 device and the light detection device are pressed against a part of the user ([0066], inner case 112 (with light emitting device 111b and light detecting device 111a) is therefore constantly in close contact with the head epidermis).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Vetter to include a housing with a compressible protrusion as taught by Hidaka to enable the measurement portion to maintain a constant distance from the blood vessel and accurately measure biological information (Hidaka [0067]). One of ordinary skill in the art would recognize that applying the inner housing with the elastic support members as taught by Hidaka to the housing disclosed by Vetter would yield only the predictable result of pressing the optical sensor against the back of the ear of the user and maintaining sufficient contact. 

Regarding Claim 20, modified Vetter teaches the wireless vital-sign measurement device according to claim 16 as described above.

Hidaka teaches a wearable sensor ([0002], a biological information measurement system) wherein a protrusion comprises a base ([0061], elastic members 115a and 115b) that resiliently connects the contact part to the housing ([0062], elastic members 115a and 115b are located to exert elastic forces between the inner case bottom portion 112b and the outer case bottom portion 114b), the dimensions of the base being smaller than the dimensions of the contact part (As seen in Figure 11, in the fully extended position, the diameter and height of the elastic members, which form the base, are smaller than the height and width of the inner case 112a). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Vetter to include a housing with a based formed from elastic members as taught by Hidaka to enable the measurement portion to maintain a constant distance from the blood vessel and accurately measure biological information (Hidaka [0067]).

Claims 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (EP 2116183 B1) in view of Hidaka (US 20190167123 A1).
Regarding Claim 21, Vetter discloses an ear-worn vital-sign measurement device ([0049], ear located device 1) comprising: 
a processor ([0049], signal processing module 14), 
an opto-electronic sensor comprising a light emitting device ([0022], an optical emitter 5) configured to expose part of a skin tissue of a user to light ([0025], the optical emitter 5 and the optical radiation receiver 6 can be placed along the hook 4, on the side which is in contact with the user's skin, for example, in a region in vicinity with the posterior auricular artery) and a light detection device ([0023], receiver 6 comprises a plurality of optical detectors); 
a housing ([0049], hook 4) for housing the processor ([0049], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4), 
a resilient ear clamp ([0021], hook 4) connected to the housing ([0021], casing 2 is fastened to a hook 4) for attaching the measurement device to the ear of the user ([0021], free end part is adapted to hang behind the external ear of a user, as is usual for earphones used with off-the-shelf walkmans, MP players, or ipod, etc)).
However, Vetter does not disclose a light detection device for measuring one or more optical response signals reflected back from the exposed skin tissue; the housing comprising a compartment in the form of a protrusion for housing the light emitting device and the light detection device, and a top surface of the protrusion being configured as a contact surface for contacting the skin tissue; wherein the contact part is resiliently connected to the housing of the processor, so that when the measurement device is attached to the ear using the ear clamp, the clamping action will slightly deform the contact part of the protrusion so that the light emitting-3-U.S. Application No.: 16/337,084 device and the light detection device are pressed against a part of a back of the ear of the user.  
Hidaka teaches a wearable sensor ([0002], a biological information measurement system) comprising a light emitting device ([0051], optical emitter 111b) and a light detection device ([0051], an optical detector 111c) for measuring one or more optical response signals reflected back from the exposed skin tissue ([0051], optical detector 111c receives reflected light of light emitted from the optical emitter 111b,)
a housing ([0061], outer case 114) comprising a compartment ([0061], inner case 112) in the form of a protrusion (See Fig. 10, the inner case 112 protrudes from the outer case 114) for housing the light emitting device and the light detection device ([0058], inner case 112 includes an inner case top portion 112a and an inner case bottom portion 112b, and covers the sensor 111 to block outside light and protect the inside of the inner case 112), and a top surface of the protrusion ([0060], inner case top portion 112a) being configured as a contact surface for contacting the skin tissue (See Fig. 11, 112a contacts human body in diagram); 
wherein the contact part is resiliently connected to the housing of the processor ([0062], elastic members 115a and 115b are located to exert elastic forces between the inner case bottom portion 112b and the outer case bottom portion 114b), so that when the measurement device is attached to the ear using the ear clamp ([0065], After the inner case 112 comes into contact with the head epidermis), the clamping action will slightly deform the contact part of the protrusion ([0065], at least one of the elastic members 115a and 115b is compressed (this compression is a deformation and is being interpreted as satisfying the requirement of “will slightly deform” as described above) by the pressing force from the head epidermis, as a result of which the inner case 112 withdraws into the outer case 114 and [0066], the inner case 112 moves so as to follow the head epidermis from the state illustrated in the upper part of FIG. 12 to the state illustrated in the lower part of FIG. 12) so that the light emitting-3-U.S. Application No.: 16/337,084 device and the light detection device are pressed against a part of the user ([0066], inner case 112 (with light emitting device 111b and light detecting device 111a) is therefore constantly in close contact with the head epidermis).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Vetter to include a housing with a compressible protrusion as taught by Hidaka to enable the measurement portion to maintain a constant distance from the blood vessel and accurately measure biological information (Hidaka [0067]). One of ordinary skill in the art would recognize that applying the inner housing with the elastic support members as taught by Hidaka to the housing disclosed by Vetter would yield only the predictable result of pressing the optical sensor against the back of the ear of the user and maintaining sufficient contact. 

Regarding Claim 23, Hidaka further teaches wherein the protrusion comprises a base ([0061], elastic members 115a and 115b) that resiliently connects the contact part to the housing ([0062], elastic members 115a and 115b are located to exert elastic forces between the inner case bottom portion 112b and the outer case bottom portion 114b), the dimensions of the base being smaller than the dimensions of the contact part (As seen in Figure 11, in the fully extended position, the diameter and height of the elastic members, which form the base, are smaller than the height and width of the inner case 112a).  
  
Regarding Claim 28, Vetter further discloses wherein the measurement device is a wireless measurement device ([0049], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4. This configuration allows the wireless transmission of the sensor signals, for example, between the ear located device 1 and the control device 13).
Response to Arguments
Applicant’s arguments with respect to claims 19, 21, 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-9, filed 09/22/2021, with respect to the rejections of claims 13 and 22 under 35 USC § 103 have been fully considered and are persuasive. The applicant has cancelled claims 13 and 22. Thus, the rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791